Citation Nr: 0009292	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  95-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dental disability due 
to dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant had active service from July 1975 to July 1978, 
and again from October 1979 to October 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an initial unfavorable determination in June 1995 by the 
Miami, Florida, Department of Veterans Affairs (VA) Medical 
Center (MC).  The case was last at the Board in April 1999, 
when it was remanded to the RO for scheduling a hearing on 
this matter.  The veteran indicated he was not interested in 
a hearing, and his request is thus considered withdrawn.  See 
38 C.F.R. § 20.702(d) (1999).  A separate Board decision 
dated in April 1999 granted increased ratings to 20 percent 
for the veteran's service-connected cervical spine and lumbar 
spine disabilities, respectively.   

In his March 1996 substantive appeal, the veteran referred to 
a loss of vision and hearing, which he related to service 
dental treatment.  He also claimed that he was not told of 
the side effects of mercury fillings that he received during 
service; the veteran did not indicate what side effects he 
currently had.  These matters, which have not been developed 
for appellate review, are referred to the RO for any 
appropriate action.  The Board notes that service connection 
for nosebleeds and eye twitching was previously denied by the 
Board in a February 1986 decision, and service connection for 
hearing loss was denied by the Board in February 1986 and 
January 1989 decisions.    


FINDING OF FACT

Competent evidence has not been submitted that shows that the 
veteran has a dental disability as the result of service 
trauma.  


CONCLUSION OF LAW

The claim for service connection for a dental disability due 
to dental trauma is not well grounded.  38 U.S.C.A. §§ 1712, 
5109 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.381, 3.382, 
17.161 (formerly § 17.123) (1991-99).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records dated in September (year not noted) 
indicate that the veteran had a swollen upper antrum region 
since treatment a few days before.  

In a statement dated in February 1978, the veteran answered 
"yes" when he was asked if he had any problems with any 
dental treatment.  No explanation to this answer was noted.  

In a November 1987 statement, the veteran requested to have 
his dental records researched because his teeth were damaged 
by dentist error during his tour of duty in 1975-1978.  In a 
January 1988 letter, the RO informed the veteran that he 
should contact the nearest VA medical facility if he wished 
to apply for dental treatment.  

In an August 1992 and an October 1993 statement, the veteran 
requested consideration of a claim for a dental condition.  
He stated that such condition resulted from an overdose of 
Novocain during service.  Since that time, the veteran 
reported that his front teeth were loose and his gums were 
very sore.  

In a December 1993 examination by a VA doctor of dental 
surgery, the veteran complained that his gums were shrunken 
where teeth had been taken out and the gums felt "funny" 
around the 2 front teeth.  By history from the veteran, it 
was noted that the veteran had received Novocain in 1977 or 
1978 from a service dentist who was working on a cavity in 
the front tooth.  On the following day, the veteran stated 
that he awakened with swelling of the face, eyes and nose 
area.  The veteran then went to a hospital where the swelling 
was drained.  He stated that crowns for teeth # 8 and #9 were 
done at a VA facility after he left the military.  The VA 
also made partials that the veteran felt were ill-fitting, 
and he did not go back for refitting.  The diagnosis was 
periapical radiolucency apex #9; slight sensitivity to 
palpation in that area.  In an addendum dated in February 
1994, the VA examiner stated that he was not aware of any 
dental or gum condition that resulted from an overdose of 
Novocain.  The doctor indicated that any findings that he 
currently saw had no relationship to Novocain.   

The veteran was afforded a VA dental examination in June 
1994.  The examiner noted that during routine dental 
treatment for caries in his incisors, he had an injection of 
Novocain and 2 fillings during service.  On awakening the 
next morning, he had swelling of his face, his cheeks, his 
forehead and his nose.  He immediately went back to the 
dentist, at which time the fillings were removed and the 
swelling was drained.  The examiner noted that the veteran's 
gums were receded and bled easily.  There was no pertinent 
diagnosis.  The examiner stated that the veteran had an 
allergic reaction to injection material or the material 
connected with the fillings.  The opinion was that there was 
no residual from that reaction.  The examiner concluded that 
the veteran's current complaints were due to an allergy and 
sinus disease, not from the injection that occurred during 
service.  

Legal Criteria

Service connection for dental disabilities will be 
established when there is evidence that the disability was 
incurred in or aggravated by service. 38 C.F.R. §§ 3.381 
(1999).  The Board notes that 38 C.F.R. §§ 3.381 and 3.382 
(1998), relating to service connection for dental 
disabilities, were amended effective June 8, 1999.  See 64 
Fed. Reg. 30392-30393 (1999).  Additionally, the claim for VA 
outpatient dental treatment and related dental appliances is 
legally limited to the eligibility provisions found at 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 (formerly § 17.123 
prior to May 13, 1996).  Where the law or regulation changes 
before conclusion of the appeal process, the version more 
favorable to the veteran applies, unless otherwise provided.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
there was no substantive change in the provisions pertinent 
to the instant appeal based on a claim of trauma, and there 
is no "more favorable" version to apply.  

To receive VA outpatient dental examinations or treatment, 
the law provides for various categories of eligibility, such 
as veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service, 
(Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability (Class III 
eligibility); those with a 100 percent schedular rating for 
service-connected disabilities or entitlement to a total 
disability rating by reason of individual unemployability 
(Class IV eligibility); those veterans participating in a 
rehabilitation program under 38 U.S.C. chapter 31 (Class V 
eligibility); and, those who have a medical condition 
complicating authorized medical care (Class VI eligibility).  
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

Analysis

The appellant limited his contentions solely to eligibility 
for Class II(a) outpatient dental treatment based on 
"service trauma" associated with Novocain injection.  (See, 
e.g., veteran's August 1992 statement and the July 1996 
statement of his accredited representative).  While the 
controlling legal provisions set forth six separate classes 
(and several sub-classes) of eligibility for VA outpatient 
dental care, the relevant provision pertinent to trauma will 
be discussed.  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious.  See Murphy, 1 Vet. App. at 
81.  An allegation of a disorder that is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the claimant.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the determinative issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91-93 (1993).  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Board finds that the veteran has not 
presented a well-grounded claim for service connection for 
dental disability due to dental trauma.  In order for a claim 
to be well grounded, there must be competent evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), current disability (a medical 
diagnosis), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In this case, while the service 
medical records corroborate the veteran's claim of swelling 
after dental treatment, the veteran has otherwise not 
provided the requisite medical nexus evidence that links a 
post-service/current disability to any in-service injury.  
Id. at 506.  

Pursuant to 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161(c) 
(formerly § 17.123(c) prior to May 13, 1996), VA can provide 
outpatient dental treatment to those having a condition which 
is adjudicated as resulting from combat wounds or service 
trauma.  Initially, it has never been contended or shown that 
the appellant's dental complaints in service were due to 
combat wounds.  

Instead, the veteran contends that the injection of  Novocain 
resulted in ongoing dental disability.  In essence, the 
veteran maintains that the injection by the military dentist 
was, of itself, traumatic in nature and satisfies the legal 
eligibility requirement of "service trauma."  

During the pendency of his appeal and at the direction of the 
RO, the veteran was afforded VA specialist dental 
examinations in 1994.  Significantly, the medical opinions 
were consistent in finding that there was no residual 
disability from past Novocain injection.  No other medical 
evidence has been submitted that tends to associate a dental 
disability to a Novocain injection during service.  

It is only the veteran who links the service injection to 
residual dental disability.  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue, as here, involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  

In light of the uncontradicted post-service medical opinions 
that find no residual dental disability from the service 
Novocain injection, it is therefore concluded by the Board 
that competent evidence has not been submitted to show that 
the veteran has a dental disability resulting from "service 
trauma" so as to establish his eligibility to receive Class 
II(a) outpatient dental treatment.  

The Board, by finding that the veteran's claim is not well 
grounded, has denied the appeal on grounds different from the 
RO.  When the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes, however, 
that a claim which is not well grounded is inherently 
implausible, and any error by the RO in the adjudication of 
the claim could not be prejudicial.  Although when a claim is 
not well grounded, the VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to the claim 
under 38 U.S.C.A. § 5107, the VA may be obligated to advise a 
claimant of the evidence needed to complete the application 
under 38 U.S.C.A. § 5103.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The RO provided 
the bases for its denial to the veteran in its statement of 
the case.  Moreover, the VA is not on notice of any records 
that would render the veteran's claim well grounded.  Thus, 
any duty under 38 U.S.C.A. § 5103 has been met by VA.     



ORDER

Service connection for dental disability due to dental trauma 
is denied.  


______________________
	M. Sabulsky
	Member, Board of Veterans' Appeals


 


